August 31, 2006


Mr. Dan Pozza
Bank of America Plaza
300 Convent St., Ste. 100
San Antonio, TX 78205
Mr. Ricky J. Poole
Law Offices of Ricky J. Poole
8000 IH-10 W., Ste. 600
San Antonio, TX 78230

RE:   Case Number:  05-0147
      Court of Appeals Number:  04-04-00162-CV
      Trial Court Number:  2000-PC-0520

Style:      CITY OF SAN ANTONIO
      v.
      MARK HARTMAN, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan         |
|   |Crutchfield     |
|   |Mr. Gerry       |
|   |Rickhoff        |
|   |Mr. Ryan D.     |
|   |Clinton         |